Citation Nr: 1039025	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected urethral 
strictures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran was afforded a Board hearing via videoconference in 
August 2010.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffers from an acquired psychiatric 
disorder which first manifested in service.  Specifically, he 
testified that he began experiencing depression and excessive 
worry related to his urethral strictures as early as 1980.  
Alternatively, if his current psychiatric disorder is found not 
to have first manifested in service, he contends that service 
connection for a psychiatric disorder should be granted secondary 
to his service-connected urinary strictures.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the Veteran's VA treatment records reveal diagnoses of 
major depressive disorder.  Furthermore, the Veteran's inactive 
duty records establish a diagnosis of "recurrent episodes of 
depression" as early as February 4, 1984, a year to the day 
since the Veteran's separation from active duty service.  
Similarly, the Veteran self-reported a history of "depression or 
excessive worry" on his February 1984 Report of Medical History.  
He says that he has been suffering from depression since that 
time.  In addition, the Veteran has been service connected for 
urethral stricture effective June 9, 2006.  

Thus, the Board determines that there is competent evidence of a 
current disability as well as evidence of a psychiatric disorder 
manifesting during a potentially applicable presumption period.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The outstanding questions are the precise nature of 
the current psychiatric disorder as well as whether the Veteran's 
current psychiatric disorder first manifested during service or 
was caused or aggravated by his service-connected urethral 
strictures.  The duty to assist requires that a VA medical 
examination be provided in an attempt to answer these questions. 

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Nashville, 
Tennessee; however, as the claims file only includes treatment 
records from that facility dated up to October 2009, any 
additional records should be obtained. The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's 
VA treatment records from the Tennessee 
Valley Healthcare System in Nashville, 
Tennessee.  Any negative search result should 
be noted in the record.

2.  The RO must then afford the Veteran a VA 
psychiatric examination to ascertain the 
nature and etiology of any acquired 
psychiatric disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary to 
make this determination must be ordered.  The 
examiner should be asked to provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that: 

a. The Veteran's urethral stricture 
caused or aggravated his current 
psychiatric disorder, to include the 
question of whether the physical and 
psychological implication of his 
urethral stricture cause or aggravate 
his current psychiatric disorder.

b. If it is determined that 
aggravation beyond the natural 
progress of the psychiatric disorder 
exists, the examiner should be asked 
to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity 
of symptoms due to service-connected 
aggravation.  

c. If no such relationship between 
the Veteran's psychiatric disorder 
and service-connected urethral 
stricture is found, the examiner 
should opine as to whether the 
Veteran's acquired psychiatric 
disorder had its onset in service or 
was otherwise related to his active 
service.  

If such a determination cannot be made 
without resort to speculation, the examiner 
must specifically state this.  A complete 
rationale for all opinions must be provided.  
The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for a scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

